 Oren B. Haker, OSB No. 130162
 Kristin E. Russell, OSB No. 200074
 Daniel R. Kubitz, OSB No. 181381
 STOEL RIVES LLP
 760 SW Ninth Avenue, Suite 3000
 Portland, OR 97205
 Telephone: 503.224.3380
 Facsimile: 503.220.2480

           Proposed Attorneys for Debtor
           and Debtor-in-Possession



                               UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF OREGON

In re                                             Case No. 20-32485-pcm11

BLUE STAR DOUGHNUTS LLC,                          Chapter 11
DBA BLUE STAR DONUTS,
                                                  MEMORANDUM IN SUPPORT OF
                       Debtor.                    DEBTOR’S AMENDED MOTION FOR
                                                  INTERIM AND FINAL ORDERS (I)
                                                  AUTHORIZING CONTINUED USE OF
                                                  EXISTING BANK ACCOUNTS,
                                                  (II) SCHEDULING A FINAL HEARING,
                                                  AND (III) GRANTING RELATED
                                                  RELIEF [DKT. NO. 24] AND
                                                  DEBTOR’S MOTION FOR INTERIM
                                                  AND FINAL ORDERS (I)
                                                  AUTHORIZING USE OF CASH
                                                  COLLATERAL, (II) SCHEDULING A
                                                  FINAL HEARING, AND (III)
                                                  GRANTING RELATED RELIEF [DKT.
                                                  NO. 17]

                                                  EXPEDITED HEARING REQUESTED



         Blue Star Doughnuts, LLC, dba Blue Star Donuts (“Debtor”), in support of its Amended

Motion for Interim and Final Orders (I) Authorizing Continued Use of Existing Bank Accounts,

(II) Scheduling a Final Hearing, and (III) Granting Related Relief, at dkt. no. 24 (“Cash

  Page 1      - MEMORANDUM IN SUPPORT OF MOTIONS AT DOCKET NOS. 17 AND 24


107980715.5 0056668-00010
                            Case 20-32485-pcm11    Doc 76      Filed 09/14/20
Management Motion”) and its Motion for Interim and Final Orders (I) Authorizing Use of Cash

Collateral, (II) Scheduling a Final Hearing, and (III) Granting Related Relief, at dkt. no. 17

(“Cash Collateral Motion”), and in reply to objections by Zions Bancorporation (dba The

Commerce Bank of Oregon) (“Commerce Bank”) to the relief sought by the Debtor in the Cash

Collateral Motion and the full reservation of rights asserted by Commerce Bank to object to the

Cash Management Motion (“Memorandum”), respectfully states:

                                    I.     Preliminary Statement

         1.        In an effort to work with Commerce Bank in a collaborative manner after the

first-day hearing on August 28th, the Debtor agreed, and the Court so ordered, that the deadline
for Commerce Bank to respond to the Cash Collateral Motion is extended to September 14, 2020

at noon (pacific time). However, the additional time has not been constructive. First, it took

Commerce Bank 13 days to provide the Debtor with a request for adequate protection, which

was finally provided on the evening of Thursday, September 10th. Second, on Friday, September

11th around midday, Commerce Bank demanded an accounting of how the Debtor spent the PPP

loan proceeds for PPP qualified expenses during the prepetition period and gave the Debtor a

5:00 p.m. deadline that same day. Haker Decl., at dkt. no. 75, at ¶ 3. Commerce Bank’s use of

the intervening period between the preliminary hearing and the final hearing to make an adequate

protection request that contravenes the plain meaning of section 363(c) – and would have

collateralized the PPP Loan1 with adequate protection payments had the Debtor agreed to it – is

indefensible.

         2.        The Debtor is a small business debtor whose business model has been decimated

by Covid-19. It made the difficult decision to seek the protection of this Court so it could

resolve an acrimonious litigation with one of its landlords, and in doing so, recapitalize its

balance sheet. The Debtor did not file through any fault of its own, but rather due to an



1
 Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Cash
Collateral Motion.
    Page 2    - MEMORANDUM IN SUPPORT OF MOTIONS AT DOCKET NOS. 17 AND 24


107980715.5 0056668-00010
                            Case 20-32485-pcm11     Doc 76     Filed 09/14/20
economic tsunami that has swept up large and small businesses around the United States and

around the world. But make no mistake, the Debtor was a very small business prior to

experiencing the effects of Covid-19 and was even smaller when it made the decision to file for

chapter 11 protection.

         3.        Since August 26, 2020 (“Petition Date”), the Debtor’s principals – Katherine

House and William Price – have continued to work around the clock to keep the business going,

comply with the disclosure and reporting requirements under the Bankruptcy Code, and prepare

for a contested hearing with Commerce Bank, which – notwithstanding the value of the Debtor’s

brand and the personal guaranty that Katherine House gave Commerce Bank in connection with

the Operating Line of Credit – has decided that forced liquidation of the Debtor is preferable to

giving the Debtor a short period of time to propose a chapter 11 plan that pays off Commerce

Bank in full on a loan that doesn’t actually mature until February 2021. Of course, even if

Commerce Bank cannot collect on its secured claim from the Debtor, it can sue Ms. House and

collect its deficiency.

         4.        The approach taken by Commerce Bank is short-term and zero sum, and frankly

unreasonable under these circumstances: i.e., Covid-19, unprecedented wildfires, and the Debtor,

whose business has attracted significant investor interest in the community, but who determined

it could not attract capital without first resolving landlord claims. While the Debtor knows its

decision to seek this Court’s protection was the right decision, the Debtor did not anticipate

having to defend itself from a creditor seeking to force its immediate liquidation.

         5.        If the Debtor is unable to obtain an order from this Court on September 15, 2020

that compels Commerce Bank to be patient for a defined time period, the Debtor may have no

choice but to pivot to a debtor in possession loan that will almost certainly change the nature and

trajectory of this case. That would be unfortunate – for the Debtor, who filed for subchapter V

treatment with the intent to confirm a consensual plan, and frankly for hundreds of other small

businesses in Oregon who might be considering subchapter V treatment in chapter 11 as a tool to


  Page 3      - MEMORANDUM IN SUPPORT OF MOTIONS AT DOCKET NOS. 17 AND 24


107980715.5 0056668-00010
                            Case 20-32485-pcm11      Doc 76    Filed 09/14/20
restructure contingent and/or unliquidated obligations and recapitalize their respective balance

sheets, and in doing so, maximize enterprise value for all stakeholders, including local

communities that have been devastated – first by Covid-19, and now by unprecedented wildfires.

To those small businesses observing the Debtor’s case, an immediate pivot by the Debtor to an

asset sale or a DIP loan is not what they thought subchapter V had promised.

         6.        In support of the Memorandum, the Debtor filed a supplemental declaration from

Katherine J. House (“House Decl.”), at dkt. no. 70, two supplemental declarations from William

Price (“Price Supp. Decl.” and “Price Second Supp. Decl.”), at dkt. nos. 71, 74, and a declaration

from undersigned counsel (“Haker Decl.”), at dkt. no. 75.

                                      II.     Procedural History
         7.        On August 26, 2020 (“Petition Date”), the Debtor filed a voluntary petition under

chapter 11 of title 11 of the United States Code (“Bankruptcy Code”) as a “small business

debtor” pursuant to section 101(51D), and elected treatment under subchapter V of chapter 11 of

the Bankruptcy Code.

         8.        On August 28, 2020, the Court held a first-day hearing on the Debtor’s first-day

papers, at dkt. nos. 10 (Cash Management Motion), 11 (Gift Card Motion), 12 (Wages Motion)

and 17 (Cash Collateral Motion) (collectively, “First-Day Motions”). In support of the relief

sought in its First-Day Motions, the Debtor filed declarations from Katherine J. House, chief

executive officer of the Debtor, at dkt. no. 8 (“House Declaration”), and William Price, chief

financial officer of the Debtor, at dkt. no. 9 (“Price Declaration”). At the conclusion of the

first-day hearing, the Court granted the relief sought by the Debtor in the Wages Motion and Gift

Card Motion on a final basis and entered orders, at dkt. no. 51 and 29, respectively.

         9.        The relief sought by the Debtor in the Cash Management Motion and Cash

Collateral Motion was granted on an interim basis, at dkt. nos. 33 and 49, respectively, and a

final hearing was set for September 15, 2020 at 9:30 a.m. (pacific time).




  Page 4      - MEMORANDUM IN SUPPORT OF MOTIONS AT DOCKET NOS. 17 AND 24


107980715.5 0056668-00010
                            Case 20-32485-pcm11      Doc 76     Filed 09/14/20
                                         III.   First Day Hearing

         10.       At the first-day hearing, Commerce Bank objected to the Debtor’s use of its cash

collateral and requested adequate protection pursuant to section 363(e) of the Bankruptcy Code.

In particular, Commerce Bank demanded (i) a first-position, post-petition lien on all of the

Debtor’s assets for any diminution in value of its interests; (ii) weekly reporting requirements;

and (iii) an evidentiary showing by the Debtor that the funds in the Debtor’s deposit accounts at

Wells Fargo Bank, N.A. (“Wells Fargo”) are not Commerce Bank’s cash collateral as a

condition precedent to the Court’s authorization of the Debtor’s use of any of Commerce Bank’s

cash collateral.

         11.       Furthermore, Commerce Bank asserted certain material misrepresentations at the

first-day hearing, namely:

                   a)        Commerce Bank asserted that the Debtor moved its operating account

from Commerce Bank to Wells Fargo after Commerce Bank declined to advance the Debtor

additional funds in May 2020, when in fact, the Debtor set up its deposit accounts with Wells

Fargo in November 2015. Price Supp. Decl., at ¶¶ 1, 2.

                   b)        Commerce Bank asserted that that the Debtor changed its business plan

prior to the economic shutdown on March 17, 2020. House Supp. Decl., at ¶ 2.

                IV.         Debtor Stipulations/Milestones in the Proposed Final Order

         12.       In an effort to reach a consensual resolution of Commerce Bank’s objections and

incorporate any comments from the United States Trustee and the subchapter V trustee, the

Debtor has drafted a proposed final order granting the Debtor the authority to use cash collateral

through December 31, 2020 (“Proposed Final Order”) and circulated it to the parties late on

September 13, 2020. Haker Decl., at ¶ 3.

         13.       In the Proposed Final Order, the Debtor lays out how it intends to move this case

forward. In particular, the Proposed Final Order:


  Page 5       - MEMORANDUM IN SUPPORT OF MOTIONS AT DOCKET NOS. 17 AND 24


107980715.5 0056668-00010
                            Case 20-32485-pcm11        Doc 76    Filed 09/14/20
                    a)      Provides that failure by the Debtor to (i) file a plan of reorganization by

Monday, November 16, (ii) obtain an order confirming the plan by December 31, and (iii)

emerge from bankruptcy protection on January 15 (collectively, the “Plan Milestones”) is an

event of default that entitles Commerce Bank and Wells Fargo to seek an expedited hearing

before this Court to terminate the Proposed Final Order;

                    b)      Requires the Debtor to make adequate protection payments to Commerce

Bank in the amount of $5,000 per month through December 31, 2020 from the cash deposits in

the Debtor’s deposit account at Commerce Bank;

                    c)      Grants replacement liens in favor of Commerce Bank and Wells Fargo for

the diminution in the value of their interests in property used by the Debtor through December

31, 2020, subject to the Debtor’s reservation of rights with respect to Commerce Bank;

                    c)      Requires the Debtor to provide to Commerce Bank, on a weekly basis,

balances and summaries of receipts and disbursements for each deposit account at Wells Fargo;

                    d)       Provides that the Debtor stipulates as to the validity and extent of the

prepetition liens of Commerce Bank and Wells Fargo, subject only to an express carve-out for

$88,938.08 in unencumbered funds constituting the remaining available proceeds on the PPP

Loan governed by the PPP.2
               V.        Commerce Bank Does Not Need Adequate Protection Payments

A.       The Debtor’s assets should be valued as a going concern.

         14.        Under section 506, valuations are “determined in light of the purpose of the

valuation and of the proposed disposition or use of such property.” 11 U.S.C. § 506(a); see also

Associates Commercial Corp. v. Rash, 520 U.S. 593 (1997).




2
 For avoidance of doubt, the $88,938.08 in unencumbered funds were indeed spent by the
Debtor in accordance with and pursuant to the Court’s Amended Order (I) Authorizing Interim
Use of Cash Collateral, (II) Scheduling a Final Hearing, and (III) Granting Related Relief at dkt.
49.
    Page 6     - MEMORANDUM IN SUPPORT OF MOTIONS AT DOCKET NOS. 17 AND 24


107980715.5 0056668-00010
                            Case 20-32485-pcm11         Doc 76     Filed 09/14/20
         15.       The Debtor is an operating business with a marketable brand. Liquidation value,

in particular “forced liquidation value” has no place in an adequate protection determination,

especially considering the Debtor intends to file a confirmable plan that recapitalizes the Debtor

within the next 60 days. See, e.g., In re SK Foods L.P., 487 B.R. 257 (E.D. Cal. 2013) (citing

Rash and affirming bankruptcy court decision to value the assets of a debtor’s business as a

going concern where such business was being sold as a going concern); In re Hawaiian Telcom

Comms., Inc., 430 B.R. 564, 602–03 (Bankr. D. Haw. 2009) (“Where debtors tend to reorganize

and continue to operate their business, and prospects for reorganization appear favorable,

collateral should be valued using the going concern value[.]”); see also In re Ralar Dists., Inc.,

166 B.R. 3, 5 (Bankr. D. Mass. 1994), aff’d, 182 B.R. 81 (D. Mass. 1995), aff’d sub nom.,

Baybank-Middlesex v. Ralar Dists. Inc., 69 F.3d 1200 (1st Cir. 1995) (recognizing that a

business’s operation as a going concern resulted in an increased valuation of the assets to be sold

by the Debtor as compared to their liquidation value); In re Am. Consol. Transp. Co., No. 09-

BK-26062, 2009 WL 3571268, at *2 (Bankr. N.D. Ill. Oct. 28, 2009) (using cash collateral to

operate as a going concern, rather than winding down, required valuation of assets as going

concern).

         16.       As Congress has explained with respect to section 361:

                   The section specifies . . . means of providing adequate protection. They are
                   neither exclusive nor exhaustive. They all rely, however, on the value of the
                   protected entity’s interest in the property involved. The section does not specify
                   how value is to be determined, nor does it specify when it is to be determined.
                   These matters are left to case-by-case interpretation and development. It is
                   expected that the courts will apply the concept in light of facts of each case and
                   general equitable principles. It is not intended that the courts will develop a hard
                   and fast rule that will apply in every case. The time and method of valuation is not
                   specified precisely, in order to avoid that result. . . .

                   Neither is it expected that the courts will construe the term value to mean, in
                   every case, forced sale liquidation value or full going concern value. There is
                   wide latitude between those two extremes. In any particular case, especially a
                   reorganization case, the determination of which entity should be entitled to the
                   difference between the going concern value and the liquidation value must be
                   based on equitable considerations based on the facts of the case.
  Page 7       - MEMORANDUM IN SUPPORT OF MOTIONS AT DOCKET NOS. 17 AND 24


107980715.5 0056668-00010
                            Case 20-32485-pcm11       Doc 76     Filed 09/14/20
S. Rep. No. 989, 95th Cong., 2nd Sess., 54 (1978); see also H.R. Rep. No. 95-595, 95th Cong.,

1st Sess. 339 (same) (emphasis added).

B.       Commerce Bank’s position that the Debtor must account for every prepetition dollar
         spent of the PPP loan in order to meet its burden on the issue of adequate protection
         is contrary to section 363(c) of the Bankruptcy Code.
         17.       At the first-day hearing, Commerce Bank argued that this Court could not

authorize the Debtor to use cash collateral in the Debtor’s deposit accounts at Wells Fargo unless

the Debtor could prove that none of the cash in the Debtor’s deposit accounts at Wells Fargo

constituted Commerce Bank’s cash collateral. And further, that the Debtor should not be able to

use Commerce Bank’s cash collateral because Commerce Bank did not have sufficient

information as to Wells Fargo’s rights. The only mention of the PPP Loan at the first-day

hearing was that Commerce Bank will treat that as a separate matter, which, over the past two

weeks, has turned out not to be the case.

         18.       As a preliminary matter, the Debtor notes that Commerce Bank knew the Debtor

banked at Wells Fargo when it advanced the secured line of credit in February 2019 (see Price

Supp. Decl. at ¶¶ 1, 2; House Supp. Decl. at ¶ 1). Furthermore, Commerce Bank could have but

never did demand a control agreement over the Debtor’s deposit accounts at Wells Fargo.

Moreover, on July 1, 2020, Commerce Bank agreed to transfer the PPP loan proceeds into a

separate deposit account at Commerce Bank to further aid the Debtor in tracking the PPP loan
proceeds. Price Decl., at ¶ 7. From April 2020 through the Petition Date, as the Debtor became

obligated on PPP qualified expenses, the Debtor accounted for the PPP loan proceeds by

transferring roughly equivalent funds from Commerce Bank to its main operating account at

Wells Fargo to pay for those expenses, with one minor exception when the Debtor paid a creditor

directly from its Commerce Bank account. Price Supp. Decl., at ¶¶ 7, 8.

         19.       As explained below, Commerce Bank’s argument that – in order to meet its

burden on the issues of adequate protection – the Debtor must determine the extent and priority



  Page 8       - MEMORANDUM IN SUPPORT OF MOTIONS AT DOCKET NOS. 17 AND 24


107980715.5 0056668-00010
                            Case 20-32485-pcm11     Doc 76     Filed 09/14/20
of Commerce Bank’s interest in the cash deposits in the Debtor’s deposit accounts at Wells

Fargo as of the Petition Date is wrong as a matter of law.

         20.       In fact, Commerce Bank’s argument on the Debtor’s burden to show adequate

protection under section 363(e) is based entirely on a misreading of the Bankruptcy Code, and

presumes that the Bankruptcy Court does not have the authority to allow the Debtor to use cash

collateral unless the Debtor either obtains the consent of Commerce Bank or unless the Debtor

can establish exactly (i) Commerce Bank’s interest in cash in the Debtor’s possession, custody or

control and (ii) Wells Fargo’s interest in cash in the Debtor’s possession, custody or control. In

addition, Commerce Bank also misreads the Bankruptcy Code by arguing that – to the extent the

Debtor asserts that a portion of the cash in its possession, custody or control is unencumbered

(i.e. the PPP loan proceeds) – it is the Debtor’s burden to trace those funds back through the

prepetition period to their origin and provide an accounting to Commerce Bank evidencing the

how those funds were spent during the prepetition period, , otherwise the Bankruptcy Court has

no power to authorize the use of cash collateral.

         21.       Commerce Bank’s argument creates a burden on a chapter 11 debtor that simply

does not exist. First, the Bankruptcy Code – in particular, section 363(c)(2) – does not require a

chapter 11 debtor in possession to trace its secured creditor’s cash collateral as a condition to

obtaining an order from this Court authorizing the debtor to use cash collateral. Nor does section

363(c)(2) require the debtor to prove – in order to establish its burden under section 363(p)(1) on

the issue of adequate protection under section 363(e) – the validity, extent or priority of each

lender’s interest in cash in the possession, custody and control of the debtor.

         22.       That burden is on the creditor asserting an interest – in this case, Commerce Bank.

11 U.S.C. 363(p)(2) (“the entity asserting an interest in property has the burden of proof on the

issue of the validity, priority, or extent of such interest”). To the extent Commerce Bank intends

to argue at the final hearing that its security interests in the cash deposits in the Wells Fargo

deposit accounts extends to every dollar in the Wells Fargo deposit accounts as of the Petition


  Page 9       - MEMORANDUM IN SUPPORT OF MOTIONS AT DOCKET NOS. 17 AND 24


107980715.5 0056668-00010
                            Case 20-32485-pcm11      Doc 76     Filed 09/14/20
Date, the burden of proof is on Commerce Bank – and not on the Debtor. 11 U.S.C. 363(p)(2);

Boh Park Highlands NV, LP v. Wilmington Trust, N.A., 636 Fed. Appx. 723 (9th Cir. 2016) (in

context of sale, objecting creditor has the burden to prove extent of its interest; objecting creditor

not entitled to dollar-for-dollar adequate protection of potential diminution in value of its

interest); Chequers Inv. Assocs. v. Hotel Sierra Vista Ltd. P’ship (In re Hotel Sierra Vista Ltd.

P’ship), 112 F.3d 429 (9th Cir. 1997) (creditor has burden of proving extent and amount of its

interest); In re Las Vegas Monorail Co., 429 B.R. 317, 329 (Bankr. D. Nev. 2010) (creditor

claiming an interest must establish the existence and extent of its security interest).

         23.       Moreover, section 363(c)(4)’s requirement that a debtor in possession segregate

and account for cash collateral during the post-petition period is only triggered if the debtor

does not obtain a secured creditor’s consent to use cash collateral or an order from the

bankruptcy court. Marathon Petroleum Co., LLC v. Cohen (In re Delco Oil, Inc.), 599 F.3d

1255 (11th Cir. 2010); In re Las Vegas Monorail Co., 429 B.R. 317 (Bankr. Nev. 2010).

Importantly, section 364(c)(4) is subject to the following exception: “[e]xcept as provided in

paragraph (2).” Nothing in section 363(c)(2) or (c)(4) conditions this Court’s power to authorize

the Debtor to use Commerce Bank’s cash collateral on the Debtor’s ability to prove “the extent”

of Commerce Bank’s interest in the Debtor’s cash as of the Petition Date at a final hearing on the

Cash Collateral Motion. Were such a statutory reading true, the Debtor would have to either

obtain the affirmative consent from Wells Fargo (which hasn’t even appeared in this case), or

alternatively would have to prove the validity, extent, and priority of Wells Fargo’s interest in

the Debtor’s cash at an evidentiary hearing, otherwise this Court would have no power to

authorize the Debtor’s use of Wells Fargo’s cash collateral.

         24.       Nor is Commerce Bank’s argument supported by the plain text of the Bankruptcy

Code. In fact, Commerce Bank’s argument at the first-day hearing that this Court has no power

to allow the Debtor to use Commerce Bank’s cash collateral unless Commerce Bank either




  Page 10 - MEMORANDUM IN SUPPORT OF MOTIONS AT DOCKET NOS. 17 AND 24


107980715.5 0056668-00010
                            Case 20-32485-pcm11      Doc 76    Filed 09/14/20
consents or unless the Debtor first establishes “the extent” of Commerce Bank’s interest in the

cash collateral at the Wells Fargo deposit accounts improperly rewrites section 363 as follows:

         •     First, Commerce Bank’s argument writes section 363(p)(2) right out of the
               Bankruptcy Code (i.e., renders (p)(2) superfluous) because Commerce Bank would
               never – in the context of a cash collateral hearing – have the burden of establishing
               the extent of its security interest in cash in the Debtor’s possession as of the Petition
               Date if this Court adopted Commerce Bank’s argument; and

         •     Second, the exception in section 363(c)(4) is not limited to paragraph (2)(A) of
               section 363(c), but rather is limited to paragraph (2), which – by definition – gives
               this Court the discretion to authorize a chapter 11 debtor to use cash collateral as the
               Court determines is in the best interests of the chapter 11 debtor’s estate, and does not
               limit the Court’s discretion to only those situations where a chapter 11 debtor can
               show exactly what each of its secured creditor’s interests are in the cash collateral that
               it is seeking authority to use.
In short, Commerce Bank’s argument suggests that Commerce Bank’s interests and its judgment

trumps the power of this Court and the interests of the Debtor’s estate.

         25.       Had Congress actually intended to require the Debtor to segregate and account for

any cash collateral in the Debtor’s possession, custody or control as a precondition to

empowering this Court to enter an order allowing the Debtor to use Commerce Bank’s cash

collateral over Commerce Bank’s objection, Congress would not have put the burden with

respect to the validity, extent and priority of an interest in cash collateral on the creditor asserting

an interest – in this case, Commerce Bank. 11 U.S.C. § 363(p)(2). Moreover, Congress would
not have excepted from section 363(c)(4) the entirety of paragraph (2) in section 363(c), but

rather would have limited the exception in section 363(c)(4) to paragraph (2)(A) in section

363(c). Congress did not do this, because it is axiomatic that the Bankruptcy Court has the

power to authorize a chapter 11 debtor to use a secured creditor’s cash collateral over the secured

creditor’s objection – so long as the debtor provides adequate protection.

         26.       Second, by conflating section 363(p)(1) with 363(p)(2), Commerce Bank argues

that a chapter 11 debtor can only meet its burden on the issue of adequate protection under

section 363(p)(1) by proving with exactitude how its use of cash for a limited period of time


  Page 11 - MEMORANDUM IN SUPPORT OF MOTIONS AT DOCKET NOS. 17 AND 24


107980715.5 0056668-00010
                            Case 20-32485-pcm11        Doc 76     Filed 09/14/20
during the post-petition period could affect one or more of its creditors with interests in the

Debtor’s cash deposits. That is not the burden of a chapter 11 debtor seeking to use the cash

collateral of its secured creditors. And frankly, that burden is an impossible one to establish for

small business debtors who (i) have secured creditors with overlapping security interests in its

deposit accounts, (ii) are trying to survive in the middle of a pandemic and unprecedented

wildfires, and (iii) have had to manage a dizzying and changing regulatory landscape with

respect to PPP loans. See Paycheck Protection Program—Revisions to Loan Forgiveness

Interim Final Rule and SBA Loan Review Procedures and Related Borrower and Lender

Responsibilities Interim Final Rule, available at federalregister.gov (explaining that the First

Interim Rule on the PPP loan program was issued on April 2 and supplemented with FAQs on

April 8, the Final Interim Rule was issued on April 14 and supplemented with FAQs on April 26,

the Additional Interim Final Rule was issued on May 22, the Interim Final Rule revising the First

Interim Rule on June 11, and further revisions to the same on June 17).

         27.         If this Court is inclined to require the Debtor to put on evidence that proves the

exact interest that Commerce Bank has in the Debtor’s deposit accounts at Wells Fargo as a

condition to its ability to continue operating using Commerce Bank’s cash collateral, the Debtor

will be prepared on September 15 to do just that – and in all frankness, the Debtor has spent the

entire weekend preparing for such a hearing! However, the Debtor has already declared at the

first-day hearing that it has used all but $89,2153 of the proceeds of the PPP Loan for “authorized

uses,” and has subsequently declared that it spent the remaining PPP loan proceeds during the

first two weeks of the case. The Debtor is prepared to testify to the foregoing.

C.       Assuming arguendo Commerce Bank is undersecured, minimal periodic payments
         during the case will provide Commerce Bank with adequate protection.
         28.       The Debtor is a “small business debtor,” and unlike Commerce Bank, the Debtor

does not have the resources to hire an investment banker or financial advisor to provide an expert

3
 It turns out the Debtor was off by $276.92, as set forth in Price’s second supplemental
declaration, and in fact, the Debtor had used all but $88,938.08 as of the Petition Date.
    Page 12 - MEMORANDUM IN SUPPORT OF MOTIONS AT DOCKET NOS. 17 AND 24


107980715.5 0056668-00010
                            Case 20-32485-pcm11       Doc 76     Filed 09/14/20
opinion on the value of its going concern. All this Debtor has is the opinions of Katherine House

and Will Price – but that should be enough, because if it isn’t, then the ability of distressed small

businesses to access this Court for the relief afforded to them by Congress in the SBRA is merely

a mirage.

         29.       Here, as of the Petition Date, the Debtor had assets comprised of $331,208.82 in

deposits at Wells Fargo and $20,393.23 in deposits at Commerce Bank; $31,084.80 in accounts;

equipment that the Debtor valued at cost because it does not have an assessment of its fair

market value, and Commerce Bank asserted (at the first-day hearing) had a forced liquidation

value of $150,000; inventory that Commerce Bank asserted (at the first-day hearing) had a value

of approximately $30,000; and general intangibles including the Debtor’s brand, which

Commerce Bank asserted could not be valued without more information.

         30.       Of the foregoing assets, the Debtor submits that Commerce Bank has a valid,

first-priority lien in the Debtor’s accounts, equipment, general intangibles, inventory and cash

deposits at Commerce Bank. The Debtor submits that Commerce Bank has a valid, second-

priority lien on the $331,208.82 in cash deposits in the Wells Fargo deposit accounts (behind

Wells Fargo who is owed $99,772.96 on the Petition Date), less $88,938.08 in unencumbered

PPP loan proceeds on the Petition Date, or $142,497.78. In other words, Commerce Bank’s

interest in the Debtor’s cash deposits is $162,891.01 as of the Petition Date, but $20,393.23 of

that amount is being held in the Debtor’s account at Commerce Bank such that it only has any

risk with respect to the $142,497.78 that is in the Wells Fargo deposit accounts.

         31.       In other words, Commerce Bank is trying to shut the Debtor down and force it to

lay off all its employees because it is concerned about what will happen to $142,497.78 in the

next 60 days. Or, perhaps, Commerce Bank is not all that concerned – because according to its

counsel at the first-day hearing, the Debtor’s equipment has a forced liquidation value of

$150,000, the accounts have a value of $36,000 and the inventory has a value of $30,000, which,

with the addition of $142,497.78, pays it enough to maybe satisfy the principal amount of the


  Page 13 - MEMORANDUM IN SUPPORT OF MOTIONS AT DOCKET NOS. 17 AND 24


107980715.5 0056668-00010
                            Case 20-32485-pcm11      Doc 76     Filed 09/14/20
loan off in full. And of course, Commerce Bank can sue Katherine House at any point in time to

collect.

           32.     Irrespective of Commerce Bank’s motivations, this Court should rule that

Commerce Bank is not entitled to more than $5,000 per month in adequate protection payments

and should enter a final order authorizing the Debtor to use cash collateral through December 31,

2020. In support, the Debtor submits that Mr. Price has – to the best of his ability during an

unprecedented time – prepared conservative projections over the next ten weeks through

November 16, 2020. Based on Mr. Price’s projections, the Debtor expects to have $228,610.59

in cash deposits in the Wells Fargo deposit accounts on November 16, 2020. Of the

$228,610.59, Wells Fargo’s first-priority security interest will secure its claim of, with default

interest, $106,046.85, leaving Commerce Bank’s interest in the cash deposits at Wells Fargo in

the amount of $122,563.74.

           33.     In short, based on Mr. Price’s projections, at most, the Debtor should be entitled

to $19,934.04 in adequate protection payments between now and December 31, 2020. As set

forth in the Debtor’s Proposed Final Order, the Debtor is agreeable to $5,000 in adequate

protection payments per month, but only if those payments come from the Commerce Bank

deposit account, because, while Wells Fargo has not appeared in this case nor informally

demanded adequate protection, the Debtor does not want to create a dynamic where Wells Fargo

and Commerce Bank begin competing for priority over cash deposits in the Wells Fargo deposit

accounts – at least not until December 31, 2020.

E.         Commerce is adequately protected because it is oversecured with an equity cushion.

           34.     Even though the Debtor is willing to make adequate protection payments,

Commerce Bank has a significant equity cushion that constitutes adequate protection for section

363(e) purposes. See In re Mellor, 734 F.2d 1396, 1400 (9th Cir. 1984) (“A 20% cushion has

been held to be an adequate protection for a secured creditor.”); see also In re Boulders on the

River, Inc., 164 B.R. 99, 104 (B.A.P. 9th Cir. 1994) (10% equity cushion is sufficient); In re


  Page 14 - MEMORANDUM IN SUPPORT OF MOTIONS AT DOCKET NOS. 17 AND 24


107980715.5 0056668-00010
                            Case 20-32485-pcm11       Doc 76     Filed 09/14/20
McGowan, 6 B.R. 241, 243 (Bank. E.D. Pa. 1980) (same); In re James Wilson Assocs., 965 F.2d

160, 171 (7th Cir. 1992) (secured creditor has no right to fence off the entire collateral in which

it has an interest).

           35.     Here, the Debtor submits that Commerce Bank’s equity cushion is at least 50%

and likely greater. As of the Petition Date, Commerce Bank’s interest in the cash deposits

($162,891.01), plus accounts ($31,084.80), plus equipment ($150,000),4 plus inventory

($30,000)5 equal $373,975.81. In light of Mr. Price’s projections, Commerce Bank will remain

oversecured on or about November 16, 2020, even if this Court adopts forced liquidation values

for the equipment. And this does not even take into account Commerce Bank’s security interest

in the Debtor’s general intangibles. In particular, the Debtor’s “brand,” – which is where the

trademark meets the customer base – is impressive and has a fair market value of approximately

$540,000. Accordingly, the Debtor will argue at an evidentiary hearing that Commerce Bank’s

interests in the Debtor’s assets have a value of $913,975.81.

           36.     As of the Petition Date, the Debtor owed Commerce Bank approximately

$310,000 on the secured loan. If this Court finds that Commerce Bank’s interest in the Debtor’s

assets is indeed $913,975.81, then Commerce Bank’s equity cushion is 194%. Even if this Court

discounts Mr. Price’s testimony as to the Debtor’s brand by 50% and finds that the brand has a

value of $270,000, Commerce Bank’s interest in the Debtor’s assets are $643,975.81, giving

Commerce Bank an equity cushion of 107%. See In re Anderson-Walker Indus., Inc., 3 B.R.

551, 552 (Bankr. C.D. Cal. 1980) (advising a creditor it would be “well-advised to cooperate

with a debtor who is seeking to reorganize under Chapter 11, when is it as over-secured as it

is[.]”).



4
  Per Commerce Bank’s assertions at the preliminary hearing, the equipment has a forced
liquidation value of $150,000. Even though forced liquidation value is not the appropriate
valuation method, for argument’s sake, the Debtor will adopt it for illustrative purposes.
5
    Based on Commerce Bank’s representations at the preliminary hearing.
    Page 15 - MEMORANDUM IN SUPPORT OF MOTIONS AT DOCKET NOS. 17 AND 24


107980715.5 0056668-00010
                            Case 20-32485-pcm11     Doc 76      Filed 09/14/20
         37.       At the first-day hearing, Commerce Bank asserted that it needed to investigate the

value of its interest in the Debtor’s general intangibles. But everyone in the Portland area knows

who the Debtor is, just as almost anyone could tell you what a doughnut is. The Debtor is not in

the business of making fungible widgets, but rather doughnuts that travelers from around the

country carry onto airplanes on return trips home. The brand alone provides Commerce Bank

with sufficient adequate protection – at least at the outset of the case and for the first ninety days.

And as the Proposed Final Order provides, if the Debtor is unable to propose a plan of

reorganization by November 16, the Debtor submits that Commerce Bank should have the right

to argue for a termination of the Debtor’s use of cash collateral.

F.       Section 363(e) does not require dollar for dollar replacement of cash collateral.

         38.       Bankruptcy courts have broad discretion to decide what constitutes “adequate

protection” in connection with a debtor’s motion to use cash collateral, especially at the outset of

the case. See In re Pawtuxet Valley Prescription & Surgical Ctr., Inc., No. BK 07-11767, 2008

WL 1990887, at *2–3 (Bankr. D.R.I. Mar., 10, 2008) (“[C]ourts are reluctant to terminate a

reorganization at the outset of a case unless reorganization is clearly impossible[.] It is probable

that the court will authorize the use of cash collateral if the debtor makes a credible showing of

adequate protection.”); see also In re Dynaco Corp., 162 B.R. 389, 394 (Bankr. D.N.H. 1993)

(“[E]arly in the reorganization proceeding, the Court will generally permit the business operation

to continue, at least to the point of plan formulation, if the debtors make a solid evidentiary

showing to support their projections[.]”). The creditor will only “prevail at a cash collateral

hearing at the early stage of the chapter 11 case only if . . . there is no realistic prospect of

reorganization . . . [and the] hopes of the debtor are nothing more than wishful thinking.” Id.

         39.       Moreover, adequate protection under 363(e) must protect Commerce Bank’s

interest in the value of its collateral — not in the value of its cash collateral. “Collateral”

includes the Debtor’s brand. If the Court requires the Debtor to replace every dollar of cash

collateral that it spends on critical supplies, wages and rent with one dollar in adequate protection


  Page 16 - MEMORANDUM IN SUPPORT OF MOTIONS AT DOCKET NOS. 17 AND 24


107980715.5 0056668-00010
                            Case 20-32485-pcm11      Doc 76      Filed 09/14/20
payments to Commerce Bank, this Debtor will fail immediately, as would most debtors.6 That is

not how adequate protection works under section 363(e). See, e.g., Dynaco, 162 B.R. at 396 n.10

(“Cash collateral usage in the early stages of a chapter 11 reorganization proceeding is simply

unique in that if the debtor were to be required to provide dollar-for-dollar new money

replacement to cover a temporary decline in the cash collateral level few debtors coming into the

bankruptcy court for reorganization would be able to comply.”); see also In re Las Vegas

Monorail Co., 429 B.R. 317, 329 (Bankr. D. Nev. 2010) (explaining it would pose an

“impossible adequate protection burden” to require a debtor “to give dollar-for-dollar adequate

payments to the Trustee [because] it would have to have a profit margin of at least 100% just to

break even. Neither it nor any other bankruptcy debtor could meet that requirement; debtors with

100% profit margins rarely need bankruptcy protection.”).

         40.       Moreover, the policy implications for such a requirement would be damaging.

Requiring the Debtor to replace every dollar of cash collateral that it spends with a new dollar of

adequate protection payment to Commerce Bank will effectively foreclose hundreds of small

businesses in Oregon from seeking relief from this Court under subchapter V of chapter 11.

Because the effects of Covid-19 (i.e., the shutdown of retail and related change in consumer

patterns) and now the unprecedented wildfires have directly and drastically impaired business

revenues across the State of Oregon, causing thousands of business borrowers to almost

immediately trip their financial covenants in their loan agreements. See, e.g., White House

Approves Funding to Oregon for Wildfires, Representative DeFazio Says, The Oregonian, Sept.

10, 2020 (discussing the combined human and economic devastation faced by “tens of thousands



6
  With the 2000 Amendments to UCC Article 9, it has been exceedingly rare to find a business in
distress that files for chapter 11 protection before it has encumbered every asset with one or
multiple liens. As a result, unless a distressed debtor covered with all assets security can cash
flow and make adequate protection payments to its lenders from its operations, or otherwise
obtain consent from its lenders to use cash collateral – perhaps with conditions on its use –
chapter 11 just isn’t really a viable option, unless debtors are prepared to litigate cash collateral
at a first-day hearing or otherwise quickly pivot to an asset sale or secure a DIP loan.
    Page 17 - MEMORANDUM IN SUPPORT OF MOTIONS AT DOCKET NOS. 17 AND 24


107980715.5 0056668-00010
                            Case 20-32485-pcm11     Doc 76    Filed 09/14/20
of Oregonians — who are already dealing with public health concerns and economic uncertainty

due to the COVID-19 pandemic.”).

         41.       Here, the Debtor has two secured creditors, Wells Fargo and Commerce Bank.

Wells Fargo has not made an appearance. Commerce Bank has appeared but will not negotiate

in good faith. So, what does a chapter 11 debtor do when one lender is absent (and cannot

provide affirmative consent under section 363(c)(2) to use cash collateral, as is required) and

another will not negotiate in good faith? The only thing the chapter 11 debtor can do is litigate

its way through the process, or alternatively pivot to an asset sale. That is not what Congress

intended when it passed the SBRA, and this Court should not permit an unreasonable lender to

subvert the intent of Congress.

         42.       The Debtor submits that – as a subchapter V debtor – it should be afforded the

statutorily-fixed amount of time (i.e., 90 days) to propose a plan of reorganization.

Congressional intent with the SBRA was to provide small business entrepreneurs – like Ms.

House – an opportunity to reorganize their businesses through a stream-lined and cost effective

way and, in doing so, retain their equity investment in their businesses or otherwise participate in

the reorganized debtor’s capital structure if indeed they could propose a confirmable plan.

However, the SBRA’s intent can only be realized if bankruptcy courts take an expansive view of

adequate protection under section 363(e). And by expansive view, the Debtor merely requests

that this Court not adopt – as a presumption – that adequate protection for use of “cash

collateral” requires the Debtor to pay Commerce Bank dollar-for-dollar replacement value for

every dollar of cash collateral that the Debtor spends during the first four months of the case.

                                         Reservation of Rights

         43.       For the avoidance of doubt, the Debtor objects to any attempt by Commerce Bank

to turn the cash collateral hearing into a hearing on whether the Debtor expects to obtain full

forgiveness, of the PPP loan for two reasons. There is no requirement in the CARES Act or in

the PPP that requires the Debtor – as a condition to obtaining authority to use Commerce Bank’s


  Page 18 - MEMORANDUM IN SUPPORT OF MOTIONS AT DOCKET NOS. 17 AND 24


107980715.5 0056668-00010
                            Case 20-32485-pcm11      Doc 76     Filed 09/14/20
cash collateral in a chapter 11 case – to verify that it is entitled to 100% forgiveness on the

Commerce Bank PPP loan. The PPP loan from Commerce Bank is an unsecured loan with no

personal guaranty. And at least one Bankruptcy Court has already ruled that a chapter 11

debtor’s PPP loan is a contingent obligation as of the Petition Date. Haker Decl., at ¶ 4.

(“Memorandum Decision, In re Parking Management, Inc., No. 20-15026 (Bankr. D. Md.).

         44.       The reality is that Commerce Bank has no legal right to condition its consent to

the Debtor’s use of its cash collateral on anything relating to the PPP loan – including for the

avoidance of doubt, to assume that – in connection with its request for adequate protection – all

of the cash in the Debtor’s deposit accounts at Wells Fargo on the Petition Date constitute

Commerce Bank’s cash collateral unless the Debtor can prove otherwise. The foregoing

assumption egregiously misinterprets section 363(c) of the Bankruptcy Code.

         45.       Moreover, Commerce Bank’s insistence that the Debtor bears the burden to prove

that, as of the Petition Date, it held $88,938.08 in available PPP loan proceeds is a brazen and

indefensible attempt to collateralize the PPP Loan that it made to the Debtor on April 8, 2020.

         46.       In connection with the Debtor’s reservation of its rights, the Debtor submits that

the deadline to submit the forgiveness application is in 2021, though it does not have the exact

date in hand. Accordingly, the Debtor reserves all its rights against Commerce Bank in

connection with any action, or failure to take any action, in connection with the Debtor’s PPP

Loan, including without limitation its rights (a) under section 552(b)(1), to move this Court for

an order seeking an “equities of the case” exception to the extension of Commerce Bank’s lien

on proceeds, products, offspring or profits acquired by the Debtor after the Petition Date, and (b)

to file a complaint for violation of the automatic stay.

                                           VI.     Conclusion

         47.       For the foregoing reasons, the Debtor submits it is unnecessary, and, in fact,

destructive to the Debtor’s efforts to reorganize at this early stage of this subchapter V case to

require the Debtor to make dollar-for-dollar cash adequate protection payments to Commerce


  Page 19 - MEMORANDUM IN SUPPORT OF MOTIONS AT DOCKET NOS. 17 AND 24


107980715.5 0056668-00010
                            Case 20-32485-pcm11       Doc 76     Filed 09/14/20
Bank, where (i) Commerce Bank has a substantial equity cushion such that these proceedings are

arguably frivolous or, at a minimum, detrimental to the value of the estate because of their cost;

(ii) Commerce Bank’s interests in the cash collateral can be adequately protected by means other

than cash payments to Commerce; (iii) this is a subchapter V case which necessarily must

proceed quickly, thus mitigating any purported risk to Commerce’s collateral, however

speculative.




          DATED: September 13, 2020.

                                              STOEL RIVES LLP



                                              /s/ Oren B. Haker
                                              Oren B. Haker, OSB No. 130162
                                              oren.haker@stoel.com
                                              Kristin E. Russell, OSB No. 200074
                                              kristin.russell@stoel.com
                                              Daniel R. Kubitz, OSB No. 181381
                                              daniel.kubitz@stoel.com
                                              Telephone: 503.224.3380
                                              Facsimile: 503.220.2480

                                              Proposed Attorneys for Debtor
                                              and Debtor-in-Possession




  Page 20 - MEMORANDUM IN SUPPORT OF MOTIONS AT DOCKET NOS. 17 AND 24


107980715.5 0056668-00010
                            Case 20-32485-pcm11   Doc 76     Filed 09/14/20
